TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-20-00064-CR
                                       NO. 03-20-00065-CR
                                       NO. 03-20-00066-CR


                                Zachery Angel Lucero, Appellant

                                                   v.

                                   The State of Texas, Appellee




               FROM THE 51ST DISTRICT COURT OF TOM GREEN COUNTY
                     NOS. A-19-0593-SA, A-19-0597-SA, A-19-0600-SA,
                 THE HONORABLE CARMEN DUSEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Zachery Angel Lucero seeks to appeal his December 17, 2019 judgments of

conviction for the offenses of aggravated robbery, burglary of a building, and unauthorized use

of a vehicle. See Tex. Penal Code §§ 29.03, 30.02(c)(1), 31.07. The thirty-day deadline for

perfecting these appeals was January 16, 2020, and the deadline for seeking an extension of time

to file the notices of appeal was January 31, 2020. See Tex. R. App. P. 4.1, 26.2(a)(1), 26.3.

However, Lucero did not file his notices of appeal until January 21, 2020, and he did not seek an

extension of time to file his notices of appeal.

               Under the circumstances, we lack jurisdiction to dispose of these purported

appeals in any manner other than by dismissing them for want of jurisdiction. See Olivo v. State,
918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996) (concluding that when belated notice of appeal

is filed without timely motion for extension of time to file notice of appeal, appellate court must

dismiss purported appeal for lack of jurisdiction); see also Slaton v. State, 981 S.W.2d 208, 210

(Tex. Crim. App. 1998) (holding that amendments to rules of appellate procedure did not affect

Olivo’s rationale requiring timely notice of appeal to vest appellate court with jurisdiction).

               The appeals are dismissed for want of jurisdiction. 1



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: February 27, 2020

Do Not Publish




       1  The remedy for a late-filed notice of appeal is to file a postconviction writ of habeas
corpus returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. See Tex. Code Crim. Proc. art. 11.07.
                                                  2